Order entered June 10, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00330-CV

        LOUISIANA PACIFIC CORPORATION, ET AL., Appellants

                                        V.

           NEWPORT CLASSIC HOMES, L.P., ET AL., Appellees

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-02044-2016

                                     ORDER

      Before the Court is appellants’ June 9, 2021 unopposed motion to

supplement the reporter’s record and extend the time to file their brief on the

merits. We GRANT the motion as follows. We ORDER Court Reporter Sheri

Vecera to file, by June 21, 2021, the reporter’s record of the hearing held on

November 1, 2017.

      Appellants’ brief shall be filed within twenty days after Ms. Vecera files the

requested reporter’s record.
      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Vecera; LaTresta Ginyard, Official Court Reporter for the 199th Judicial District

Court; and, all parties.

                                           /s/   KEN MOLBERG
                                                 JUSTICE